Case 2:16-cv-11593-BAF-APP ECF No. 99 filed 10/28/18                     PageID.1833      Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN




 DERRICK BUNKLEY,

                                       Plaintiff(s),
 v.                                                        Case No. 2:16−cv−11593−BAF−APP
                                                           Hon. Bernard A. Friedman
 Detroit, City of, et al.,

                                       Defendant(s),



                             NOTICE OF TELEPHONIC MOTION HEARING

    PLEASE TAKE NOTICE that a telephonic motion hearing has been scheduled before
 District Judge Bernard A. Friedman for the following motion(s):

                    Motion − #98

        • MOTION HEARING: November 6, 2018 at 02:30 PM

      The call shall be initiated by Plaintiff.

      If possible, please refrain from the use of cell phones. If a party wishes to be called at a
 number other than the one listed on the docket, please give that information to the party
 initiating the call.



                                          Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                   By: s/J. Curry−Williams
                                                       Case Manager

 Dated: October 28, 2018
